Exhibit 10.1

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT dated as of November 19, 2008
(this “Amendment”), among InfoLogix, Inc., a Delaware corporation (“Parent
Borrower”), InfoLogix Systems Corporation, a Delaware corporation (“ISC”),
Embedded Technologies, LLC, a Delaware limited liability company (“Embedded”),
Opt Acquisition LLC, a Pennsylvania limited liability company (“Opt”) and
InfoLogix–DDMS, Inc., a Delaware corporation (“DDMS”) (Parent Borrower, ISC,
Embedded, Opt and DDMS are each referred to herein as a “Borrower” and
collectively as the “Borrowers”) and Hercules Technology Growth Capital, Inc., a
Maryland corporation (“Lender”).  Reference is made to that certain Loan and
Security Agreement dated as of May 1, 2008 by and among the Borrowers and the
Lender (as amended and in effect from time to time, the “Loan Agreement”). 
Capitalized terms used herein and which are not otherwise defined herein have
the same meanings herein as specified in the Loan Agreement.

 

RECITALS

 

WHEREAS, the Borrowers and the Lender desire to amend the Loan Agreement as
provided herein;

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENTS

 

§1.                               Amendments to Loan Agreement.  The Loan
Agreement is hereby amended in the following respects:

 

(a)                                  Section 1.1 of the Loan Agreement is hereby
amended by deleting the definition of “Consolidated Total Leverage Ratio” in its
entirety.

 

(b)                                 Section 1.1 of the Loan Agreement is hereby
amended by adding the following definitions in the appropriate alphabetical
order:

 

“Amendment Effective Date” means November 19, 2008.”

 

“Cash Equivalents” means those items and accounts described in clause (ii) of
the definition of Permitted Investments.

 

“Fundamental Event Agreement” has the meaning given to it in the definition of
“Revolving Interest Rate”.

 

(c)                                  All references to “cash equivalents” in
each of the definitions of Cash, Permitted Indebtedness and Permitted Liens,
shall be deleted and replaced with the defined term “Cash Equivalents”.

 

--------------------------------------------------------------------------------


 

(d)                                 The definition of “Permitted Acquisition” in
Section 1.1 of the Loan Agreement is hereby amending by inserting “of clause
(i) and (ii)” immediately following “in each case” within the second
parenthetical of the first paragraph of such definition.

 

(e)                                  Section 1.1 of the Loan Agreement is hereby
amended by amending and restating the following definitions in their entirety as
follows:

 

“Average Total Enterprise Value Differential” shall mean the amount, if any, by
which (i) the average of the Parent Borrower’s market capitalization for the
30-day period preceding any payments described in Section 2.7(b) exceeds (ii)
$50,000,000.  In the event such market capitalization does not exceed
$50,000,000, then the Average Total Enterprise Value Differential shall be
deemed to be zero (0).

 

“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to consolidated net income of Parent Borrower and its Subsidiaries on a
consolidated basis for the most recently completed applicable Measurement
Period, plus (a) the following to the extent deducted in calculating such
consolidated net income:  (i) Consolidated Interest Expenses paid or accrued in
such applicable Measurement Period, (ii) the provision for Federal, state, local
and foreign income taxes payable, (iii) depreciation and amortization expense,
(iv) other non-recurring expenses reducing such consolidated net income which do
not represent a cash item in such period or any future period, in each case of
or by Parent Borrower and its Subsidiaries for such applicable Measurement
Period, (v) non-cash charges for stock based compensation, (vi) non-recurring
cash fees, costs, charges and expenses paid during such period incurred in
connection with a Permitted Acquisition or the transactions contemplated by this
Agreement, (vii) non-recurring non-cash write-offs or write-downs of demo
Equipment not to exceed $750,000 in the aggregate (in each case of or by the
Parent Borrower and its Subsidiaries for such applicable Measurement Period),
(viii) cash severance expenses in such amounts as are consistent with Parent
Borrower’s severance plan as approved by Parent Borrower’s board of directors
and otherwise mutually agreed upon by Parent Borrower and Lender, in the
Lender’s reasonable discretion, (ix) cash expenses described on Schedule 1.1
hereto for the fiscal quarter ending December 31, 2008, (x) fees, legal fees and
expenses incurred and paid in connection with the preparation and negotiation of
the Amendment, but only to the extent not paid or financed from proceeds of the
Loans, (xi) fees and expenses of professional advisers relating to structuring,
negotiating and documenting a proposed Fundamental Event Agreement and the
transactions contemplated thereby, and minus (b) the following, to the extent
included in calculating such consolidated net income:  (i) Federal, state, local
and foreign income tax credits and (ii) all non-cash items increasing
consolidated net income (in each case of or by Parent Borrower and its
Subsidiaries for such applicable Measurement Period).  For purposes of this
calculation and without duplication, with respect to any period of
determination, the consolidated adjusted EBITDA of a wholly-owned acquired
Subsidiary acquired as a result of a Permitted Acquisition, which shall be
calculated in a manner consistent with the methodology set forth for
Consolidated Adjusted EBITDA herein, may be included in the calculation of
Consolidated Adjusted EBITDA as though such Permitted Acquisition was
consummated on the first day of the applicable Measurement Period (the “Acquired
Entity EBITDA”).  The Acquired Entity EBITDA shall be calculated by reference to
the

 

--------------------------------------------------------------------------------


 

audited financial results of the acquired entity, if available for such
applicable Measurement Period, or if such audited financial results are not
available for such Measurement Period, any unaudited financial results or
management-prepared results as are approved by Lender in respect of such
acquired entity.  Further for the purposes of this calculation and without
duplication, with respect to any Measurement Period during which the fee
contemplated by Section 2.7(b) is paid to Lender, in respect of such payment,
the Consolidated Adjusted EBITDA for such period(s) shall be reduced by the
amount by which such payment exceeds the aggregate of all accruals for non-cash
items that reduced Consolidated Adjusted EBITDA in prior Measurement Periods.

 

“Consolidated Total Leverage Ratio” means, as of the date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA on a consolidated basis for the most recently completed
Twelve Month Measurement Period.

 

“Maximum Revolving Loan Amount” means Nine Million and no/100 Dollars
($9,000,000.00).

 

“Maximum Term Loan Amount” means Twelve Million and No/100 Dollars
($12,000,000.00).

 

“Refinancing Event” means the closing of a loan with a lender other than the
Lender, the proceeds of which are applied to payoff the Secured Obligations in
full.

 

“Revolving Interest Rate” means

 

(a) for the period commencing on the Amendment Effective Date to and including
February 14, 2009, the greater of (i) eleven and one-quarter percent (11.25%),
and (ii) the prime rate as reported in The Wall Street Journal plus 6.75%;

 

(b) for the period commencing on February 15, 2009 to and including May 15,
2009, the greater of (i) twelve and one-quarter percent (12.25%), and (ii) the
prime rate as reported in The Wall Street Journal plus 7.75%, and

 

(c) for the period commencing on May 16, 2009 and at all times thereafter, the
greater of (i) thirteen and one-quarter percent (13.25%), and (ii) the prime
rate as reported in The Wall Street Journal plus 8.75%;

 

provided, however, that the rate increases set forth in clauses (b) and (c) of
this definition will not be implemented in the event that Parent Borrower enters
into a binding, definitive agreement prior to February 15, 2009 for (i) the
sale, transfer or conveyance or other disposition of all or substantially all of
the assets of the Parent Borrower or its direct and indirect Subsidiaries,
(ii) the sale of all or substantially all of the Capital Stock of the Parent
Borrower or its direct or indirect Subsidiaries, (iii) a cash infusion in an
amount of at least $5,000,000, or (iv) the incurrence of Subordinated
Indebtedness in an amount of at least $5,000,000, each on terms and in form and
substance satisfactory to Lender in its discretion (a “Fundamental Event
Agreement”); and further provided, that the rate increase set forth in clause
(c) of this definition will not be implemented in the event that Parent Borrower
enters into a Fundamental Event Agreement during the period commencing
February 15, 2009 and ending May 15, 2009.  If any such Fundamental Event
Agreement described herein is not consummated prior to the earlier of
(x) May 16, 2009, or (y) the occurrence of an Event of Default, then such rate
increases will be implemented retrospectively (and in the case of an Event of
Default of the type described

 

--------------------------------------------------------------------------------


 

in Section 9.6, such rate increases shall automatically be implemented
retrospectively) as if such Fundamental Event Agreement was never executed, and
shall be in effect thereafter.

 

“Secured Obligations” means each Borrower’s obligations under this Agreement and
any Loan Document, including any obligation, of any kind or nature, to pay any
amount now owing or later arising to the Lender (whether or not such performance
is then required or contingent, or such amounts are liquidated or determinable),
whether or not evidenced by any note, agreement or other instrument.  This term
includes all principal, interest (including all interest that accrues after the
commencement of any case or proceeding by or against any Borrower, in
bankruptcy, whether or not allowed in such case or proceeding), fees, attorneys’
fees and any other sum chargeable to any Borrower under this Agreement or any of
the other Loan Documents.

 

“Term Loan Interest Rate” means

 

(a) for the period commencing on the Amendment Effective Date to and including
February 14, 2009, the sum of (i) the greater of thirteen and one-quarter
percent (13.25%), and the prime rate as reported in The Wall Street Journal plus
8.75%; plus (ii) 1.75% per annum, with respect to this clause (ii), payable in
kind on the first business day of each month, commencing December 1, 2008, by
capitalizing the amount of such interest accrued prior to such monthly payment
date, and adding such amount to the principal amount of the Term Loan;

 

(b) for the period commencing on February 15, 2009 to and including May 15,
2009, the sum of (i) the greater of fourteen and one-quarter percent (14.25%),
and the prime rate as reported in The Wall Street Journal plus 9.75%, plus
(ii) 1.75% per annum, with respect to this clause (ii), payable in kind on the
first business day of each month by capitalizing the amount of such interest
accrued prior to such monthly payment date, and adding such amount to the
principal amount of the Term Loan; and

 

(c) for the period commencing on May 16, 2009 and at all times thereafter, the
sum of (i) greater of fifteen and one-quarter percent (15.25%), and the prime
rate as reported in The Wall Street Journal plus 10.75%; plus (ii) 1.75% per
annum, with respect to this clause (ii), payable in kind on the first business
day of each month by capitalizing the amount of such interest accrued prior to
such monthly payment date, and adding such amount to the principal amount of the
Term Loan;

 

provided, however, that the rate increases set forth in clauses (b) and (c) of
this definition will not be implemented in the event that Parent Borrower enters
into a Fundamental Event Agreement prior to February 15, 2009; and further
provided, that the rate increase set forth in clause (c) of this definition will
not be implemented in the event that Parent Borrower enters into a Fundamental
Event Agreement during the period commencing February 15, 2009 and ending
May 15, 2009.  If any such Fundamental Event Agreement described herein is not
consummated prior to the earlier of (x) May 16, 2009, or (y) the occurrence of
an Event of Default, then such rate increases will be implemented
retrospectively (and in the case of an Event of Default of the type described in
Section 9.6, such rate increases shall automatically be implemented
retrospectively) as if such Fundamental Event Agreement was never executed, and
shall be in effect thereafter.

 

--------------------------------------------------------------------------------


 

(f)                                    Section 2.1(b) of the Loan Agreement is
hereby amended and restated as follows:

 

“(b)                           Advance Request.  To obtain a Revolving Loan
Advance, Parent Borrower, on its own behalf and on behalf of each Borrower,
shall complete, sign and deliver an Advance Request and Borrowing Base
Certificate (with such Borrowing Base Certificate reflecting any adjustments in
eligibility criteria requested by Lender whether or not any notice period in
respect of such adjustment shall have then elapsed), provided, however that if
Borrowers have submitted a Borrowing Base Certificate dated as of a date not
more than 3 Business Days prior to the submission of the Advance Request, then
the Parent Borrower shall not be required to submit a new Borrowing Base
Certificate in connection with such Advance Request unless adjustments are
required pursuant to the parenthetical in the foregoing clause.  Lender shall
fund the Revolving Advance in the manner requested by the Advance Request,
provided that each of the conditions precedent to such Revolving Advance is
satisfied as of the requested Advance Date.”

 

(g)                                 Section 2.2(a) of the Loan Agreement is
hereby amended and restated as follows:

 

“(b)                           Advances.  Subject to the terms and conditions of
this Agreement, Lender will make, and Borrowers agree to draw, on a joint and
several basis, a Term Loan Advance of $9,000,000.00 on the Closing Date. 
Beginning on the Closing Date, and continuing until January 1, 2009, Borrowers
may request additional Term Loan Advances in an aggregate amount up to
$3,000,000.00 in minimum increments of $100,000.00, provided, however, that the
making of such additional Term Loan Advance(s) shall be subject to Borrowers
delivering a Compliance Certificate demonstrating Borrowers’ pro forma
compliance with the financial covenants set forth in Section 7.20 after giving
effect to the making of such proposed additional Term Loan Advance.  The
aggregate outstanding Term Loan Advances may be up to the Maximum Term Loan
Amount.”

 

(h)                                 Section 2.6 of the Loan Agreement is hereby
amended by adding the words “or acceleration” immediately after the word
“prepayment “ in the first line thereof.

 

(i)                                     Section 2.7(b) of the Loan Agreement is
hereby amended and restated as follows:

 

“Upon the earliest to occur of (i) demand from the Lender at any time between
June 30, 2009 and April 30, 2012, (ii) the acceleration of the Secured
Obligations, (iii) the Term Loan Maturity Date, and (iv) a prepayment in full of
Secured Obligations, Borrowers shall pay to Lender an amount equal to the
greater, as of such date of determination, of (x) $900,000, and (y) an amount
equal to three percent (3.0%) of the Average Total Enterprise Value Differential
of Parent Borrower.  Notwithstanding anything herein to the contrary, with
respect to any demand for such payment pursuant to clause (i) of this
Section 2.7(b), so long as no other Event of Default has occurred and is
continuing, the failure of Borrowers to pay the fee required by clause (i) of
this Section 2.7(b) upon demand thereunder, shall not be deemed an Event of
Default under this Agreement, if and only if, the payment of such fees at the
time of demand could reasonably be expected to result in the occurrence of an
event that, with the passage of time or giving of notice, or both, would
constitute an Event of Default under Section 7.20 (a “Liquidity Event”);
provided, however, that the Borrowers shall pay such fee immediately after the
passage of such Liquidity Event and that the foregoing grace period shall in no
way be deemed a

 

--------------------------------------------------------------------------------


 

waiver of the payment of such fee, and in any event such required payments under
this Section 2.7 shall continue to be deemed a component of Secured Obligations
hereunder.”

 

(j)                                     Section 7.1 of the Loan Agreement is
hereby amended by deleting the heading and lead sentence thereof and replacing
it with the following:

 

“Financial Reports and Compliance Certificate. Borrowers shall furnish to Lender
the financial reports listed hereinafter (the “Financial Statements”), with
delivery of the Financial Statements described in subsections (a), (b) and (c),
in each case to be accompanied by the Compliance Certificate in the form
attached as Exhibit F:”

 

(k)                                  Section 7.19 of the Loan Agreement is
hereby amended and restated as follows:

 

“7.19  Notice of Defaults.  The Borrowers shall notify Lender promptly upon the
occurrence of an Event of Default, or upon the occurrence of any event that,
with the passage of time or the giving of notice, or both, would constitute an
Event of Default.”

 

(l)                                     Section 7.20 of the Loan Agreement is
hereby amended and restated as follows:

 

“7.20 Financial Covenants.

 

(a)                                  Consolidated Adjusted EBITDA.

 

(i)                                     The Borrowers shall not permit the
Consolidated Adjusted EBITDA for any Three Month Measurement Period ending
during any fiscal month, commencing with the month ending October 31, 2008 and
ending with the month ending December 31, 2010, to be less than the amount set
forth below opposite such Three Month Measurement Period ending date:

 

Measurement Period Ending

 

Consolidated
Adjusted EBITDA

 

October 31, 2008

 

$

(600,000

)

November 30, 2008

 

$

100,000

 

December 31, 2008

 

$

100,000

 

January 31, 2009

 

$

100,000

 

February 28, 2009

 

$

100,000

 

March 31, 2009

 

$

100,000

 

April 30, 2009

 

$

100,000

 

May 31, 2009

 

$

250,000

 

June 30, 2009

 

$

250,000

 

July 31, 2009

 

$

250,000

 

August 31, 2009

 

$

500,000

 

September 30, 2009

 

$

1,000,000

 

October 31, 2009

 

$

2,500,000

 

November 30, 2009

 

$

2,500,000

 

For each Three Month Measurement Period ending during any fiscal month
commencing with the month ending on December 31, 2009 to and including the month
ending April 30, 2012

 

$

3,000,000

 

 

--------------------------------------------------------------------------------


 

(b)                                 Consolidated Total Adjusted Leverage Ratio.

 

(i)                                     The Borrowers shall not permit the
Consolidated Total Adjusted Leverage Ratio for any Twelve Month Measurement
Period ending during any fiscal month commencing with the month ending
December 31, 2009, to be greater than the amount set forth below opposite such
Measurement Period ending date:

 

Measurement Period Ending

 

Consolidated Total
Adjusted Leverage
Ratio

 

December 31, 2009

 

3.0 to 1

 

January 30, 2010

 

3.0 to 1

 

February 28, 2010

 

3.0 to 1

 

March 31, 2010

 

2.75 to 1

 

April 30, 2010

 

2.75 to 1

 

May 31, 2010

 

2.75 to 1

 

June 30, 2010

 

2.5 to 1

 

July 31, 2010

 

2.5 to 1

 

August 31, 2010

 

2.5 to 1

 

September 30, 2010

 

2.25 to 1

 

October 31, 2010

 

2.25 to 1

 

November 30, 2010

 

2.25 to 1

 

For each Twelve Month Measurement Period ending on during any fiscal month
commencing with the month ending December 31, 2010, to and including the month
ending April 30, 2012

 

2.0 to 1

 

 

(c)                                  Minimum Cash On Hand.  The Borrowers shall
not permit at any time its unrestricted Cash on hand to be less than $2,500,000.

 

(m)                               Section 7.22(a) is hereby amended and restated
in its entirety as follows:

 

“(a)  Intellectual Property.  On or before the thirtieth (30th) day after the
Amendment Effective Date, Borrowers shall take all actions reasonably necessary
to provide Lender with a first priority security interest in the Intellectual
Property, free and clear of all liens

 

--------------------------------------------------------------------------------


 

and defects, and Borrowers shall provide to Lender a lien report obtained by
Borrowers and Borrowers’ expense, of the Intellectual Property registered at the
United States Patent and Trademark Office, United States Copyright Office and
Library of Congress, as applicable, which lien report shall reflect the Lender’s
first priority security interest in such Collateral, free and clear of all liens
and defects.”

 

(n)                                 Section 7.22(d) of the Loan Agreement is
hereby amended and restated in its entirety as follows:

 

“(d)  Securities Account Control Agreements.  On or before the thirtieth (30th)
day after the Amendment Effective Date, Borrowers shall deliver to Lender
Account Control Agreements with respect to each account holding Investment
Property, in form and substance reasonably satisfactory to the Lender.”

 

(o)                                 Section 7.22 of the Loan Agreement is hereby
amended by adding the following subsection (h) immediately following subsection
(g) therein:

 

“(h) Commercial Finance Examination.  On or before December 30, 2008, Lender
shall have performed a completed commercial finance exam, the results of which
shall be satisfactory to the Lender in its sole discretion.  The performance of
such an examination shall not be counted as the collateral audit permitted for
this calendar year pursuant to Section 7.3(b).

 

(p)                                 Section 9.2 of the Loan Agreement is hereby
amended and restated in its entirety as follows:

 

“9.2  Covenants.  Any Borrower breaches or defaults in the performance of any
covenant or Secured Obligation under this Agreement, the Notes, or any of the
other Loan Documents, and (a) with respect to a default under any covenant under
this Agreement (other than under Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9, 7.20, 7.21
or 7.22) such default continues for more than fifteen (15) days after the
earlier of the date on which (i) Lender has given notice of such default to
Parent Borrower and (ii) Parent Borrower has actual knowledge of such default or
(b) with respect to a default under any of Sections 6, 7.5, 7.6, 7.7, 7.8, 7.9,
7.20, 7.21 or 7.22, the occurrence of such default; or”

 

(q)                                 Exhibit B-2 of the Loan Agreement is hereby
amended and restated in its entirety in the form attached hereto as Exhibit B-2.

 

§2.                               Ratification of Loan Documents, Etc.  Each
Borrower hereby adopts again, ratifies and confirms in all respects, as its own
act and deed: (i) each of the Loan Agreement and the other Loan Documents to
which such Borrower is a party; (ii) the grant of a security interest under the
Loan Agreement and the other Loan Document in the Collateral, together with any
and all UCC financing statements, United States Patent and Trademark Office
recordings, United States Copyright Office recordings, and other instruments or
documents previously executed in connection therewith to create, evidence,
perfect or preserve the priority of such security interest in favor of the
Lender; (iii) each of the other instruments or documents delivered in connection
with the Loan Agreement or any of the Loan Documents and purported to be
executed by it and acknowledges that all of the foregoing Loan Documents and
other instruments, documents, filings and recordings shall continue in full
force and effect.  Each pledgor under a Pledge

 

--------------------------------------------------------------------------------


 

Agreement hereby adopts again, ratifies and confirms in all respects, as its own
act and deed, each pledge granted by such pledgor thereunder.  By its signature
below, each Borrower hereby consents to this Amendment, and after taking into
account this Amendment, acknowledges that this Amendment shall not alter,
release, discharge or otherwise affect any of its obligations under any Loan
Document under which such Borrower acts as a secondary obligor, if any.

 

§3.                               Representations and Warranties.  Each Borrower
hereby represents and warrants to the Lender as follows:

 

(a)                                  Each of the representations and warranties
of such Borrower contained in the Loan Agreement as modified hereby or in any
document or instrument delivered pursuant to or in connection with the Loan
Agreement as modified hereby are true as of the date hereof and, after taking
into account this Amendment, no Event of Default has occurred and is continuing,
and no event has occurred and is continuing that, with the passage of time or
giving of notice, or both, would constitute an Event of Default; and

 

(b)                                 The execution, delivery and performance of
this Amendment and the transactions contemplated hereby (i) are within the
corporate or company authority of each Borrower, as applicable, (ii) have been
duly authorized by all necessary corporate and company proceedings, as
applicable, (iii) do not conflict with or result in any material breach or
contravention of any provision of law, statute, rule or regulation to which any
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to any Borrower so as to materially adversely affect the assets,
business or any activity of the Borrowers, and (iv) do not conflict with any
provision of the corporate charter, bylaws, certificate of organization or
operating agreement of any Borrower or any agreement or other instrument binding
upon them.  The execution, delivery and performance of this Amendment will
result in valid and legally binding obligations of each Borrower enforceable
against each in accordance with the respective terms and provisions hereof.

 

§4.                               Conditions to Effectiveness.  This Amendment
shall become effective upon the receipt by the Lender of each of the following:

 

(a)                                  executed originals of this Amendment, the
Revolving Note, as amended hereby, in the form attached hereto as Exhibit B-2,
and all other documents and instruments reasonably required by Lender to
effectuate the transactions contemplated hereby, in all cases in form and
substance reasonably acceptable to Lender;

 

(b)                                 payment of an Amendment Fee in an amount
equal to $315,000.00;

 

(c)                                  certified copy of resolutions of each
Borrower’s board of directors or members or managers as applicable evidencing
approval of the Amendment and other transactions evidenced by the Loan
Documents, as amended;

 

(d)                                 results of UCC and, except as set forth in
Section 7.22(i), intellectual property searches and with respect to the
Collateral indicating no Liens other than Permitted Liens and otherwise in form
and substance satisfactory to the Lender;

 

(e)                                  such other documents as Lender may
reasonably request.

 

--------------------------------------------------------------------------------


 

§5.                               Effect of Amendment.  Except as expressly set
forth herein, this Amendment does not constitute an amendment or waiver of any
term or condition of the Loan Agreement or any other Loan Document, and all such
terms and conditions shall remain in full force and effect and are hereby
ratified and confirmed in all respects.  Nothing contained in this Amendment
shall be construed to imply a willingness on the part of the Lender to grant any
similar or other future waivers or amendments of any of the terms and conditions
of the Loan Agreement or the other Loan Documents.  Nothing contained herein
shall in any way prejudice, impair or otherwise adversely affect any rights or
remedies of the Lender under the Loan Agreement, as amended, or any other Loan
Document.  This Amendment shall constitute a Loan Document.

 

§6.                               Waiver of Existing Event of Default.  Subject
to the terms and conditions set forth herein and in reliance upon the
representations and warranties of the Borrowers in the Loan Agreement and in
this Amendment, the Lender hereby waive the Event of Default resulting from
Borrowers’ violation of the financial covenant contained in
Section 7.20(a)(i) of the Loan Agreement for the Twelve Month Measurement Period
ending September 30, 2008 (the “Specified Event of Default”).  The waiver shall
not extend to or affect any other obligations of the Borrowers contained in the
Loan Agreement or any other Loan Documents and shall not impair or prejudice any
rights consequent thereon.  Except to the extent of the aforementioned waiver,
the Lender hereby expressly reserves all of its rights and remedies under the
Loan Agreement, as amended hereby, the other related Loan Documents and
applicable law in respect of any and all Events of Default, or events that, with
the passage of time or giving of notice, or both, would constitute Events of
Default, under the Loan Agreement and the related Loan Documents now existing or
hereafter arising.  Failure of the Lender to exercise any right or remedy shall
not constitute a waiver of that or any other right or remedy.

 

§7.                               Governing Law.  This Amendment shall be
governed by and construed in accordance with the laws of the State of
California.

 

§8.                               Counterparts.  This Amendment may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrowers and Lender have duly executed and delivered this
First Amendment to Loan and Security Agreement as of the day and year first
above written.

 

 

BORROWERS:

 

 

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

By: 

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

 

 

 

 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

 

 

 

 

 

 

OPT ACQUISITION LLC

 

 

 

 

 

 

By:

/s/ John A Roberts

 

John A. Roberts, Chief Financial Officer

 

 

 

 

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

 

 

 

 

 

 

INFOLOGIX – DDMS, INC.

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

Accepted in Palo Alto, California:

 

LENDER:

 

 

 

 

HERCULES TECHNOLOGY GROWTH
CAPITAL, INC.

 

 

 

 

 

 

Signature:

/s/ K. Nicholas Martitsch

 

 

 

 

Print Name:

K. Nicholas Martitsch

 

 

 

 

Title:

Associate General Counsel

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

SECURED REVOLVING PROMISSORY NOTE

 

$9,000,000

 

Maturity Date: November 19, 2009

 

FOR VALUE RECEIVED, each of InfoLogix, Inc., a Delaware corporation, InfoLogix
System Corporation, a Delaware Corporation, Embedded Technologies, LLC a
Delaware Limited Liability Company, Opt Acquisition LLC a Pennsylvania Limited
Liability Company, and InfoLogix-DDMS, Inc, a Delaware Corporation, jointly and
severally (each a “Borrower” and collectively, the “Borrowers”) hereby promises
to pay to the order of Hercules Technology Growth Capital, Inc., a Maryland
corporation or the holder of this Note (the “Lender”) at 400 Hamilton Avenue,
Suite 310, Palo Alto, CA 94301 or such other place of payment as the holder of
this Secured Revolving Promissory Note (this “Promissory Note”) may specify from
time to time in writing, in lawful money of the United States of America, the
principal amount of Nine Million and No/100 Dollars ($9,000,000) or such other
principal amount as Lender has advanced to Borrowers, together with interest
thereon, all as provided in the Loan Agreement referred to below.

 

This Promissory Note is a Revolving Note referred to in, and is executed and
delivered in connection with, that certain Loan and Security Agreement, by and
among Borrowers and Lender, dated May 1, 2008, as amended by First Amendment to
Loan and Security Agreement dated November 19, 2008 (as the same may from time
to time be amended, modified or supplemented in accordance with its terms, the
“Loan Agreement”), and is entitled to the benefit and security of the Loan
Agreement and the other Loan Documents (as defined in the Loan Agreement), to
which reference is made for a statement of all of the terms and conditions
thereof.  All payments shall be made in accordance with the Loan Agreement.  All
terms defined in the Loan Agreement shall have the same definitions when used
herein, unless otherwise defined herein.  An Event of Default under the Loan
Agreement shall constitute a default under this Promissory Note.

 

Each Borrower waives presentment and demand for payment, notice of dishonor,
protest and notice of protest under the UCC or any applicable law.  Each
Borrower agrees to make all payments under this Promissory Note without setoff,
recoupment or deduction and regardless of any counterclaim or defense.  This
Promissory Note has been negotiated and delivered to Lender and is payable in
the State of California.  This Promissory Note shall be governed by and
construed and enforced in accordance with, the laws of the State of California,
excluding any conflicts of law rules or principles that would cause the
application of the laws of any other jurisdiction.

 

 

INFOLOGIX, INC.

 

 

 

 

 

 

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

INFOLOGIX SYSTEMS CORPORATION

 

 

 

 

 

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

OPT ACQUISITION LLC

 

 

 

By:

/s/ John A Roberts

 

John A. Roberts, Chief Financial Officer

 

 

 

EMBEDDED TECHNOLOGIES, LLC

 

By: INFO LOGIX INC., its sole Member

 

 

 

 

 

 

By: 

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

INFOLOGIX – DDMS, INC.

 

 

 

 

 

 

 

By:

/s/ John A Roberts

 

 

John A. Roberts, Chief Financial Officer

 

2

--------------------------------------------------------------------------------


 

Schedule 1.1

 

Expenses Added Back to Definition of Consolidated Adjusted EBITDA

 

Discontinued S-1 (secondary offering) in an aggregate amount not to exceed
$200,000 Pre-paid fees associated with acquisitions in an aggregate amount not
to exceed $170,578 Severance expenses incurred prior to the Amendment Effective
Date in the approximate aggregate amount of $60,000.

 

3

--------------------------------------------------------------------------------